ALSCHULER, Circuit Judge
(dissenting). While to my mind the process patent ' hangs on a thread quite slender, the product patent is, I believe, without even that support. The idea of an artificial fish bait showing scales was not new with this patentee. It was long before illustrated in prior patents, and in practice had been painted on the bait. The larger degree of perfection in appellant’s scales comes from the employment of his process. One should be privileged to scale his bait to his heart’s content, so long as he does not employ the Dills method for doing it. I am not in accord with so much of the opinion as holds valid the Dills patent, No. 1,323,458.